DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,919,660 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations of each other.

Claim 1 of the instant application is substantially similar to claim 1 of the ‘660 patent, as both share the limitations of “A labeling apparatus comprising: a label holder configured to move between a retracted position and an extended position that is closer to a conveyer than the retracted position is, and receive a label on an end of the label holder facing the conveyer;  a first sensor above the conveyer at a first position upstream a position facing the label holder in a conveyance direction of the conveyer, the first sensor configured to obtain height information of an object on the conveyer;  a second sensor above the conveyer at a second position upstream the 
The main difference is in the characterization of the controller operation in the ‘660 patent, which recites “upon the second sensor detecting the leading end of the object, control the label holder to move by the determined moving distance to the standby position before the object is conveyed on the conveyer to the position facing the label holder;  and after the object is conveyed on the conveyer to the position facing the label holder,”, whereas the instant application recites that the controller “control the label holder to move by the determined moving distance to the standby position during conveyance of the object on the conveyer to the position facing the label holder;  stop the conveyance of the object a predetermined period of time after the second sensor detects the leading end of the object;”  
However, these limitations are obvious variations of the same core concept of controlling the label operation based on the two same detectors in order to perform the function of “control the label holder to move from the standby position towards the extended position to attach the label to the object” and therefore are obvious variants of each other.



With respect to instant claim 7, this claim does not directly correspond to a claim in the ‘660 patent.  However, the limitation of “a label printer configured to perform printing on the label, wherein the label conveyer conveys the label after the label printer performs the printing on the label” is well known and conventional in the field of labeling.

Similarly, claim 10 of the instant application is substantially similar to claim 9 of the ‘660 patent, as both share the limitations of “A method for attaching a label on an object on a conveyor, the method comprising: receiving a label on an end of a label holder facing a conveyer; obtaining height information of an object on the conveyer with a first sensor above the conveyer at a first position upstream a position facing the label holder in a conveyance direction of the conveyer;  determining a moving distance of the label holder up to a standby position between the retracted position and the extended position based on the height information of the object obtained by the first sensor;” as well as “detecting a leading end of the object on the conveyer with a second sensor above the conveyer at a second position upstream the position facing the label holder and downstream the first position in the conveyance direction” and “controlling the label holder to move from the standby position toward the extended position to attach the label to the stopped object by the label holder”
The main difference is in the characterization of the controller operation in the ‘660 patent, which recites “upon detecting the leading end of the object, controlling the label holder to 
However, these limitations are obvious variations of the same core concept of controlling the label operation based on the two same detectors in order to perform the function of “controlling the label holder to move from the standby position toward the extended position to attach the label to the stopped object by the label holder” and therefore are obvious variants of each other.

With respect to instant claims 12-16 and 18-20, these claims are word for word identical to claims 10-18 of the ‘660 patent.  Claims 12-16 directly correspond to claims 10-14 of the ‘660 patent, and claims 18-20 directly correspond to claims 16-18 of the ‘660 patent.

With respect to instant claim 7, this claim does not directly correspond to a claim in the ‘660 patent.  However, the limitation of “a label printer configured to perform printing on the label, wherein the label conveyer conveys the label after the label printer performs the printing on the label” is well known and conventional in the field of labeling.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK